                                                               [Dkt. No. 3]

                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE
________________________
                                      :
NEDVAT KORAC,                         :
                                      :         Civ. No. 18-17048 (RMB)
                  Petitioner          :
                                      :
        v.                            :         MEMORANDUM ORDER
                                      :
WARDEN S. YOUNG,                      :
                                      :
                  Respondent          :
________________________              :


     Petitioner Nedzat Korac is a prisoner incarcerated in the

Federal Correctional Institution (“FCI”) in Fairton, New Jersey.

On December 11, 2018, he filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241, challenging a Bureau of Prisons’ custody

classification. (Pet., ECF No. 1.) Petitioner submitted an IFP

application form without his certified six-month prison trust

account statement. (IFP Form, ECF No. 1-1.)

     28    U.S.C.    1915(a)(2),    requires    prisoners    to   submit      a

certified copy of their inmate trust account statements for the

previous six months to show financial eligibility for in forma

pauperis   status.    The   Court   administratively      terminated      this

action, permitting Petitioner to reopen the case by submitting an

IFP application that complies with 28 U.S.C. § 1915(a)(2) or by

paying the $5.00 filing fee for this action. (Order, ECF No. 2.)
     This matter comes before the Court upon Petitioner’s motion

to reopen. (Mot. to Reopen, ECF No. 3.) Although Petitioner

entitled his motion “Motion to Reopen Case Due to Excusable Neglect

in Failing to Pay the Filing Fee,” Petitioner asks the court to

reopen his case due to excusable neglect in using the incorrect

form to file a petition under 28 U.S.C. § 2241. (Mot. to Reopen,

ECF No. 1 at 2.) Petitioner then asserts jurisdiction in this case

arises under Federal Rule of Civil Procedure 60(b). (Id.)

     Federal Rule of Civil Procedure 60(b) provides relief from a

judgment or order of a United States District Court. Petitioner

seeks relief based on four grounds. First, he asserts that “The

Federal Bureau of Prisons Has Erroneously Applied an Incorrect

Base Score under its Policy No. 5100.08, Governing Inmate Security

Designation and Custody Classification that Adversely Affect the

Petitioner.” (Pet., ECF No. 1, ¶6.) Second, Petitioner presents

the issue “Has Department of Justice Through Federal Bureau of

Prisons Abused its Statutory Discretion in Erroneously Applying a

Six (6) Point Criminal History Score to Korac Based Upon a[n]

Uncertified   or   Police   Report    Written   Without   Knowledge?”

Petitioner’s third ground for relief is “Did Federal Bureau of

Prisons Abuse it’s [sic] Power by Elevating “Minor” Assault to an

“Aggravated Assault” by Relying on its Own Interpretation of What

Does or Does Not Constitute a Crime of Violence?” Petitioner’s

fourth ground for relief is “Does BOP Have the Authority to

                                 2 
 
Interpret the Law     by Use of Custom or Policy?”

        These claims challenge an administrative agency decision not

a district court judgment or order. Jurisdiction does not arise

under Federal Rule of Civil Procedure 60(b). Thus, Petitioner must

either pay the $5.00 filing fee for a petition for writ of habeas

corpus under 28 U.S.C. § 2241 or he must submit a properly

completed IFP application, including “a certified copy of [his]

trust    fund   account   statement   .    .   .   for   the   6-month   period

immediately preceding the filing of the complaint . . . obtained

from the appropriate official of each prison at which the prisoner

is or was confined.

        IT IS therefore on this 9th day of January 2019,

        ORDERED that the Clerk of the Court shall reopen this matter;

and it is further

        ORDERED that Petitioner’s motion to reopen is DENIED without

prejudice (ECF No. 3); and it is further

        Ordered that the Clerk shall administratively terminate this

case; and it is further

        ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Camden, NJ 08101, within 30 days of the date of

entry of this Order; Petitioner’s writing shall include either (1)

a complete, signed in forma pauperis application, including a

                                      3 
 
certified 6-month trust account statement, or (2) the $5.00 filing

fee; and it is further

        ORDERED that upon receipt of a writing from Petitioner stating

that he wishes to reopen this case, and either a complete in forma

pauperis application or payment of the filing fee, the Clerk of

the Court will be directed to reopen this case; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of

this Order, together with a blank form “Affidavit of Poverty and

Certification (HABEAS CORPUS)” upon Petitioner by regular U.S.

mail.



                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                   4 
 
